*1051ON APPICATION POR REHEARING.
The applicants for a rehearing have misinterpreted our decree. It does not say, nor was it intended to convey the impression that the funds ready for distribution should be withheld from those entitled to the same under the will. ' The succession is to be continued in its administration until the payment of the bounty, when it will be distributed according to law.
All funds ready for distribution must reach their destination without unnecessary delay.
Rehearing refused.